— Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered November 29, 1989, convicting him of attempted robbery in the second degree, assault in the second degree, *825and attempted grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court’s refusal to grant the defendant’s request to submit to the jury the charge of assault in the third degree as a lesser included offense of assault in the second degree, or felony assault, as defined in Penal Law § 120.05 (6), was proper. Assault in the third degree is not a lesser included offense of felony assault (People v Green, 56 NY2d 427, 431; People v Miguel, 53 NY2d 920, 923). Mangano, P. J., Thompson, Bracken and Copertino, JJ., concur.